The opinion of the court was delivered by
Powers, J.
The plaintiffs sought to recover money overpaid the defendant on a settlement of mutual accounts.
*52To establish a right of recovery the plaintiff offered evidence of a special contract under which the keeping of the plaintiff’s horse by the defendant and for which, in the settlement aforesaid, the defendant had received pay, was paid for by turning over to the defendant the livery business of the plaintiff’s hotel.
The plaintiffs failed to establish this contract, and thus, so far as the consideration of that contract was involved, the defendant held the plaintiff’s money received for the keep of the horse_ rightfully. The court found, however, that although the defendant was entitled to reasonable compensation for keeping the horse, still as he had had entertainment at the plaintiff’s hotel for which no charge had been made in the expectation on the plaintiff’s part that no charge for the horse keeping was to be made, the fair value of such entertainment should apply in extinguishment, pro tanto, of the charges for horse keeping, and allowed a_ recovery therefor. We think no error is apparent in this adjustment of the matter. The claim in essence was that the defendant had money in his hands that in good conscience belonged to the plaintiffs. Although the special ground upon which the plaintiffs claimed to establish this failed, still another valid ground on which to base the claim was disclosed by the evidence ; and this gave ample warrant for the judgment that was rendered.
Judgment affirmed.